Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2018

                                      No. 04-18-00309-CV

                        Leticia Garza GALVAN and Martie Garcia Vela,
                                         Appellants

                                                 v.

                                Eloy VERA and Baldermar Garza,
                                         Appellees

                   From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-18-186
                          Honorable Joel B. Johnson, Judge Presiding


                                         ORDER
        Appellants have filed a motion for extension of time, requesting that the due date for
appellants’ brief be extended to five days after the filing of the supplemental reporter’s record in
this appeal. The motion is GRANTED.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court